Citation Nr: 0023204	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to April 29, 1997, and entitlement to an evaluation in excess 
of 30 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the feet as a single disability, for the period 
prior to January 12, 1998.  

4.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the left foot from January 12, 1998.

5.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the right foot from January 12, 1998.

6.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the hands as a single disability, for the period 
prior to January 12, 1998.

7.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the left hand from January 12, 1998.

8.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the right hand from January 12, 1998.

9.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.  He was a prisoner of was (POW) of the German 
government from December 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims on appeal.  The 
veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 

In a June 1999 decision, the RO granted a total (100 percent) 
compensation rating based on individual unemployability, 
effective August 13, 1999. 
In June 2000, the veteran clarified that he did not desire a 
personal hearing before the Board in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with peripheral 
neuropathy.

2.  Prior to April 29, 1997, PTSD was manifested by 
difficulty sleeping, dreams of combat, cold sweats at night, 
and an aversion to crowds.

3.  From April 29, 1997, PTSD has been manifested by frequent 
dreams of war, frequent waking at night with hyperactivity 
and sweating, avoidance of crowds, mild depression and 
anxiety, and a Global Assessment of Functioning score of 65.

4.  Prior to January 12, 1998, frostbite of the feet was 
manifested by cold sensitivity, hyperhidrosis, blue or dark 
skin distally on the affected parts, and thinning of the skin 
on his toes.

5.  From January 12, 1998, frostbite of the left foot has 
been manifested by discoloration, with "some purplish hue 
and rubor to the feet," toes that were cool to the touch, 
mild onychomycosis of "a few" of the toenails, with pain in 
the feet in cold weather, cold sensitivity, and 
hyperhidrosis.

6.  From January 12, 1998, frostbite of the right foot has 
been manifested by discoloration, with "some purplish hue 
and rubor to the feet," toes that were cool to the touch, 
mild onychomycosis of "a few" of the toenails, with pain in 
the feet in cold weather, cold sensitivity, hyperhidrosis, 
and osteoarthritis.

7.  Prior to January 12, 1998, frostbite of the hands was 
manifested by cold sensitivity, hyperhidrosis, "a cold 
feeling in [the] fingers regardless of the season," blue or 
dark skin distally on the affected parts, and thinning of the 
skin on the fingers.
8.  From January 12, 1998, frostbite of the left hand has 
been manifested by pain in the hands in cold weather, cold 
sensitivity, hyperhidrosis, and osteoarthritis.

9.  From January 12, 1998, frostbite of the right hand has 
been manifested by pain in the hands in cold weather, cold 
sensitivity, hyperhidrosis, and osteoarthritis.

10.  Duodenal ulcer has been manifested by flare-ups of 
nausea and either constipation or diarrhea, occurring more 
than half-a-dozen times per year, lasting from a number of 
days up to a week, without anemia or weight loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  For the period prior to April 29, 1997, the schedular 
criteria for an evaluation in excess of 10 percent for PTSD 
had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 
and 1999).

3.  From April 29, 1997, the schedular criteria for an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 and 1999).

4.  Prior to January 12, 1998, the schedular criteria for an 
evaluation in excess of 10 percent for frostbite of the feet 
as a single disability had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (1997).

5.  From January 12, 1998, the schedular criteria for a 30 
percent evaluation for frostbite of the left foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (1999).

6.  From January 12, 1998, the schedular criteria for a 30 
percent evaluation for frostbite of the right foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (1999).

7.  Prior to January 12, 1998, the schedular criteria for an 
evaluation in excess of 10 percent for frostbite of the hands 
as a single disability had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.104, 
Diagnostic Code 7122 (1997).

8.  From January 12, 1998, the schedular criteria for a 30 
percent evaluation for frostbite of the left hand are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (1999).

9.  From January 12, 1998, the schedular criteria for a 30 
percent evaluation for frostbite of the right hand are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (1999).

10.  The schedular criteria for an evaluation in excess of 20 
percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Peripheral Neuropathy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Regulations further provide 
that service connection shall be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation caused by a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of, or treatment 
for, peripheral neuropathy.  The veteran was diagnosed with 
frostbite of the feet, symptomatic, in July 1945.  His 
separation examination report noted no neurological 
abnormalities.  

VA treatment records from September to November 1994 noted 
that the veteran complained of numbness and pain in the lower 
extremities.  In May 1997 he was given a general VA 
examination.  He complained of cold sensitivity in the 
fingers and toes as well as hyperhidrosis, paresthesias and 
numbness.  The examiner attributed these symptoms to his cold 
injuries and did not diagnose peripheral neuropathy.  
(Service connection is in effect for residuals of frostbite 
of the hands and feet.)  The veteran received a VA Peripheral 
Nerves examination in June 1997.  The examiner again noted 
that the veteran's symptoms and history were consistent with 
residuals of frostbite, and did not offer a diagnosis of 
peripheral neuropathy.  

At his April 1998 personal hearing, the veteran testified 
that he suffered from numbness and tingling in both legs and 
feet.  The veteran was asked whether he had ever been told by 
a doctor that he had peripheral neuropathy.  His response was 
noncommittal, but he indicated that various physicians 
believed that the symptoms were either due to a pinched nerve 
in his back, or were due to his frostbite injuries.  He 
reported that he had received back surgery in March 1987 
[sic] to correct the problem without success.  The Board 
notes that VA treatment records indicate that the veteran had 
back surgery in March 1997.

Following a careful review of all the evidence in this case, 
the Board finds that the veteran's claim for service 
connection for peripheral neuropathy is not well grounded.  
There is no medical evidence of a current diagnosis of 
peripheral neuropathy.  A plausible claim for service 
connection for peripheral neuropathy has therefore not been 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim is not well grounded and must, 
therefore, be denied.  See 38 U.S.C.A. § 5107(a).

II.  Claims for Increased Evaluations

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

A.  PTSD

Service connection for PTSD was granted by the RO in October 
1994, and a 10 percent evaluation was assigned, effective 
March 1993.  This decision was based on service records that 
showed that the veteran was a prisoner of war (POW) of the 
German government from December 1944 to April 1945, and on a 
July 1994 VA examination report that noted a diagnosis of 
mild PTSD.  In August 1996, the RO confirmed and continued 
this rating decision.  The veteran's notice of disagreement 
(NOD) was received April 29, 1997.

VA treatment records from June 1964 to August 1996 noted no 
complaints of, or treatment for, PTSD.  The veteran was given 
VA psychiatric examination in May 1997.  He complained of 
having frequent dreams of his war experiences, and of waking 
up three to four times a night with hyperactivity and 
sweating.  In addition, he said that he avoided crowds, and 
that he felt discouraged and "down in the dumps."  The 
examiner indicated that the veteran was not receiving 
psychiatric treatment.  The veteran was described as very 
friendly and talkative, "though a bit sad at times when 
reflecting upon the events of the war."  There was no 
evidence of psychotic thought, mood, or perceptual disorder, 
he was not suicidal or homicidal, and his judgment and 
insight were described as "fairly good."  The examiner 
diagnosed PTSD, describing the veteran as mildly depressed 
and mildly anxious, and assigned a Global Assessment of 
Functioning (GAF) score of 65.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 61-70 denotes 
"some mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id,
At his personal hearing, the veteran testified that he had 
not slept a full eight hours sleep ever since separation from 
service, that he often wakes up at night with cold sweats, 
and that there were very few nights when he did not 
experience intrusive thoughts.  He said that he took no 
medication for his symptoms, and indicated that he stopped 
receiving psychiatric treatment "two to three years" 
earlier because he did not find it helpful.  He said that he 
did attend POW social meetings on a monthly basis, but he 
indicated that he would prefer to avoid such meetings.

Based on the findings from the May 1997 VA examination 
report, the RO, in June 1997, increased the evaluation for 
PTSD from 10 percent to 30 percent, effective April 29, 1997, 
the date of receipt of the veteran's NOD to the August 1996 
rating decision.  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The Board notes that, by 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Where the law or regulations change while a claim is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Both the old and 
the new criteria for rating PTSD must therefore be 
considered.  

Under the regulations in effect when the appeal arose, a 10 
percent evaluation was warranted for PTSD with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132 (1996).  
A 30 percent evaluation for PTSD was warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  The Board 
notes here that VA's General Counsel has defined definite as 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). 

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 10 percent evaluation is warranted for PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

1.  Prior to April 29, 1997

Following a careful review of all the evidence, the Board 
finds that, for the period prior to April 29, 1997, the 
preponderance of the evidence indicates that under the 
regulations in effect when the veteran initiated his claim, 
the veteran's PTSD was manifested by no more than emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  The veteran testified that 
his symptoms consisted of difficulty sleeping, dreams of 
combat, cold sweats at night, and an aversion to crowds.  The 
veteran was not receiving any treatment or taking any 
medication for his symptoms, and his medical records reported 
no psychiatric complaints during this period.  In view of the 
veteran's reported symptoms and the lack of treatment during 
this period, there is no evidence that the veteran's PTSD was 
more disabling than during the July 1994 VA examination, when 
it was diagnosed as "mild," and furthermore, no evidence 
that his psychiatric symptoms were more severe than emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  The preponderance of the 
evidence is therefore against an evaluation in excess of 10 
percent for PTSD, under the old regulations, for the period 
prior to April 29, 1997.

The Board finds further that, for the period prior to April 
29, 1997, the preponderance of the evidence indicates that 
under the current regulations, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  As the veteran was not receiving 
any treatment or taking any medication for his symptoms, and 
his medical records reported no psychiatric complaints during 
this period, there is no evidence from this period to 
indicate that the veteran's PTSD was more disabling than 
during the July 1994 VA examination, when it was diagnosed as 
"mild," and furthermore, no evidence that his psychiatric 
symptoms were more disabling than those required for a 10 
percent evaluation.  The preponderance of the evidence is 
therefore against an evaluation in excess of 10 percent for 
PTSD, for the period prior to April 29, 1997.

2.  PTSD from April 29, 1997 

From April 29, 1997, the Board finds that, under the 
regulations in effect when the veteran initiated his claim, 
the preponderance of the evidence indicates that the 
veteran's PTSD is manifested by no more than definite 
impairment in his ability to establish or maintain effective 
and wholesome relationships with people, and no more than 
definite industrial impairment due to reduction in 
initiative, flexibility, efficiency and reliability.  The 
Board notes that the veteran's complaints during his VA 
examination were limited to having frequent dreams of war, 
frequent waking at night with hyperactivity and sweating, 
avoidance of crowds, and only mild depression and anxiety.  
In addition, he was not receiving psychiatric treatment or 
medication, and the VA examiner described him as very 
friendly and talkative.  Finally he was assessed a GAF score 
of 65, indicative of mild symptoms.  See DSM IV.  The Board 
believes that such findings are inconsistent with more than 
definite or moderately large impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people, and more than definite industrial 
impairment due to reduction in initiative, flexibility, 
efficiency and reliability.  An evaluation in excess of 30 
percent is therefore not warranted for the period from April 
29, 1997, using the regulatory criteria in effect prior to 
November 7, 1996.

Under the current regulations, the Board finds that, for the 
period from April 29, 1997, the veteran's PTSD is manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  While the veteran has sleep impairment, mild 
depression and anxiety, there is no evidence of 
suspiciousness, panic attacks or mild memory loss.  In view 
of these findings, and the GAF score indicative of mild 
symptoms, the Board finds that for the period from April 29, 
1997, the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  

In conclusion, the Board finds that for the period prior to 
April 29, 1997, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for PTSD.  For the 
period after April 29, 1997, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for PTSD prior to 
April 29, 1997, and to a rating in excess of 30 percent 
thereafter, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Frostbite

Service connection for frostbite of the feet and hands as a 
single disability was granted in July 1987, and a 10 percent 
evaluation was assigned by the RO in November 1988, effective 
January 1987.  These decisions were based on service medical 
records that noted that the veteran had symptoms indicative 
of frostbite of the feet in July 1945 after his POW 
confinement, and on a September 1988 VA examination report 
that noted symptomatic residuals of frostbite of the hands 
and feet.  In October 1994, the RO assigned separate 
evaluations for frostbite of the hands and frostbite of the 
feet, both evaluated as 10 percent disabling.  In June 1999, 
due to a change in the regulations, the RO assigned four 
separate evaluations, for frostbite of the left hand, 
frostbite of the right hand, frostbite of the left foot, and 
frostbite of the right foot.  Each disability was evaluated 
as 20 percent disabling, effective January 12, 1998.  

VA treatment records from August 1995 noted that the veteran 
complained of cold intolerance, but did not specify whether 
this was localized in the extremities.  In March 1997, the 
veteran received back surgery; subsequent evidence showed 
relieved some of the numbness the veteran was feeling in his 
lower extremities.

A May 1997 VA examination report noted that the veteran was 
sensitive to cold, he had hyperhidrosis, chronic paresthesias 
and numbness, as well as "a cold feeling in his fingers 
regardless of the season."  He did not have chronic pain, 
but did have pain exacerbated by cold weather.  He had no 
recurrent fungal infections, breakdown or ulceration, 
disturbances of nail growth, skin cancer, arthritis of the 
affected areas, or edema.  He did have blue or dark skin 
distally on the affected parts, as well as thinning of the 
skin on his fingers and toes.  He wore socks and gloves at 
all times to protect his hands and feet.  

The veteran received a VA Neurological examination in July 
1997.  The examiner concluded that the veteran had no 
neurological deficits consistent with residuals of frostbite, 
but that there was evidence of lumbosacral radiculopathy with 
sensory changes.  

At his April 1998 personal hearing, the veteran testified 
that during the winter he would have to wear heavy socks and 
on occasion could not stand on his feet.  He said that the 
skin on his feet would get blue during the winter, but that 
symptoms were also present in warmer weather, and that he 
suffered from tenderness, numbness, and occasional swelling.  
He testified that he had problems walking, but he was not 
sure if this was due to his frostbite or was related to his 
back problems.  He said that VA physicians had told him that 
neurological symptoms in his lower extremities "could 
possibly have been caused somewhat from the frostbite of the 
feet," but he also indicated that his physicians believed 
these symptoms were due to his back problems.  He reported 
that the numbness in the lower extremities had decreased 
somewhat since his recent back surgery.  

The veteran indicated that the skin on his fingers would 
crack, resulting in scarring.  He said that his hands would 
swell up and "hurt, really hurt" in cold weather and that 
he that he wore gloves outdoors in the winter.  In addition, 
he indicated that he would develop a loss of feeling in the 
hands, that he occasionally had difficulty handling small 
objects, and that "once in a while" he would drop things.  

VA treatment records from April 1998 noted that the veteran 
had a number of symptoms in the lower extremities, including 
"numbness and burning on the bottom of the feet."  The 
records noted that the veteran's symptoms had improved since 
his March 1997 back surgery.  

The veteran received a comprehensive VA examination in March 
1999.  He complained of cold sensitivity, hyperhidrosis and 
excessive sweating, particularly of the feet, with some 
numbness.  He denied Raynaud's phenomenon, chronic pain 
resembling causalgia, reflex-sympathetic dystrophy syndrome, 
and also denied a history of recurrent fungal infections, 
breakdown, ulceration or frostbite scars.  He indicated that 
he had no disturbances of nail growth but he did report that 
the skin abutting the thumbnails would dry and crack on a 
frequent basis, and that he would get small lesions on his 
forearms, which would bleed.  The veteran further complained 
of arthritis and joint stiffness of the feet, ankles, and 
hands, with swelling in the ankles and feet after prolonged 
standing.  He said that his hands and feet would constantly 
feel cold and painful, regardless of the season, but that the 
pain was worse in the winter.  He denied any burning pain.  
He reported that he would wear several layers of socks and 
thick gloves in cold weather.

The examiner noted that the skin of the veteran's feet had 
"some purplish hue and rubor," while there was no 
discoloration of the skin of the hands.  The hand and feet 
were "generally warm," but the toes were "somewhat cool" 
in comparison to the feet.  There was no edema or atrophy, 
the skin was dry, without scaling or flaking, the texture was 
smooth and normal, and there was no ulceration or open skin 
lesion except for a pinpoint area on the right wrist.  All of 
the toenails and fingernails were present, without deformity 
or atrophy, but there was evidence of mild onychomycosis of 
"a few" of the toenails.  Neurologically, the veteran had 
diminished sensation over the calves bilaterally but he was 
otherwise normal.  There was no evidence of tissue loss or 
impairment of use of the hands or feet.  The examiner's 
impression was cold injury of the hands and feet.  

As part of the VA examination, the veteran received X-rays of 
the hands and feet in March and April 1999.  The X-rays of 
the left hand revealed "findings consistent with primary 
osteoarthritis."  X-rays of the right hand revealed 
"findings . . . compatible with severe degenerative 
arthritis."  The radiologist further noted that there were 
no "finding[s] to suggest thermal injury."  X-rays of the 
left foot were determined to be normal for a person of the 
veteran's age.  X-rays of the right foot revealed findings 
indicative of degenerative arthritis, with additional 
findings indicative of a remote thermal injury to the second 
toe.  

Under the regulations in effect when the appeal arose, a 10 
percent evaluation was warranted for residuals of frozen 
feet, with mild symptoms and chilblains, whether bilateral or 
unilateral, with no allowance made for separate evaluations 
for separate extremities.  38 C.F.R. § 4.104, DC 7122 (1997).  
A 20 percent evaluation was warranted for unilateral 
persistent moderate swelling, tenderness, redness, etc., and 
a 30 percent evaluation was warranted if such symptoms were 
bilateral.  A 50 percent evaluation was warranted for 
bilateral residuals including the loss of toes or parts, and 
persistent severe symptoms, and a 30 percent evaluation was 
warranted for unilateral residuals including the loss of toes 
or parts, and persistent severe symptoms.  The rating code 
did not have a specific Diagnostic Code for frostbite of the 
hands and the veteran's frostbite of the hands were therefore 
evaluated under DC 7122 by analogy to frostbite of the feet.  

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cold injury residuals, as 
set forth at 62 Fed. Reg. 65207-65224 (1997) (codified at 
38 C.F.R. § 4.104).  As noted above, where the law or 
regulations change while a claim is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, 1 Vet. App. at 312-313.  
Both the old and the new criteria for rating frostbite must 
therefore be considered.  

The criteria were again revised, effective August 13, 1998.  
63 Fed. Reg. 37778-9 (1998).  However, a review of these 
changes reveals that they do not substantially affect the 
application of Diagnostic Code 7122.  Therefore, there is no 
prejudice to the appellant by the Board's initial 
consideration of these revised regulatory criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the version of DC 7122 effective January 12, 1998, each 
affected part (e.g. hand, foot, ear, nose) is to be evaluated 
separately and combined with other ratings in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  A 30 percent evaluation is the 
maximum contemplated evaluation for cold injury residuals and 
is warranted when the following symptoms are present in the 
affected parts: Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent evaluation is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

1.  Frostbite of the Feet and Hands, Prior to January 12, 
1998

Following a careful review of the evidence, the Board finds 
that, prior to January 12, 1998, the preponderance of the 
evidence is against the veteran's claim that his residuals of 
frostbite of the feet and hands were manifested by more than 
bilateral chilblains and mild symptoms.  Indeed, the record 
does not indicate that chilblains were present.  Instead, his 
symptoms consisted of cold sensitivity, hyperhidrosis, "a 
cold feeling in his fingers regardless of the season," blue 
or dark skin distally on the affected parts, and thinning of 
the skin on his fingers and toes.  While he complained of 
chronic paresthesias and numbness, evidence from the July 
1997 VA Neurological examination and subsequent treatment 
records indicated that this was due to the veteran's non-
service connected back disorder.  In view of the fact that he 
had no chronic pain, recurrent fungal infections, breakdown 
or ulceration, disturbances of nail growth, skin cancer, 
arthritis of the affected areas, or edema, the Board finds 
that the veteran's symptoms were no more than mild during 
this period.  Evaluations in excess of 10 percent for 
frostbite of the feet and frostbite of the hands, for the 
period prior to January 12, 1998, are therefore denied.

2.  January 12, 1998 and Thereafter

Applying the schedular criteria effective January 12, 1998, 
the Board finds that the evidence supports 30 percent 
evaluations for cold injury residuals of both the left and 
right hands, and both the left and right foot.  The March 
1999 VA examination report indicated that the veteran had 
pain and cold sensitivity in the hands and feet, in addition 
to hyperhidrosis, and the X-ray results showed arthritis in 
both hands and in the right foot.  As a 30 percent evaluation 
is warranted where the veteran has pain or cold sensitivity, 
plus two additional symptoms or objective findings, including 
hyperhidrosis and osteoarthritis, the Board finds that the 
schedular criteria for 30 percent evaluations each, for both 
hands, and for the right foot, have been met.  

As to the veteran's left foot, the VA X-ray report noted that 
it was normal for his age, and did not indicate the presence 
of arthritis.  The examination report further indicated, 
however, that there was hyperhidrosis, mild onychomycosis of 
a few of the toenails, and some purplish hue and rubor to the 
feet.  As a 30 percent evaluation is warranted where the 
veteran has pain or cold sensitivity, plus two additional 
symptoms or clinical findings, including hyperhidrosis, nail 
abnormalities, or color changes, the Board finds that the 
schedular criteria for a 30 percent evaluation for frostbite 
of the left foot have been met.  

In conclusion, the Board finds that, prior to January 12, 
1998, the schedular criteria for evaluations in excess of 10 
percent for frostbite of the feet as a single disability, and 
for frostbite of the hand as a single disability, had not 
been met.  From January 12, 1998, the schedular criteria for 
the maximum evaluation of 30 percent each for frostbite of 
left hand, the right hand, the left foot, and the right foot 
have been met.

C.  Duodenal Ulcer

Service connection for duodenal ulcer was granted by the RO 
in November 1988, on a presumptive basis, based on the fact 
that the veteran had been a POW and had been diagnosed with 
duodenal ulcer in 1947.  A noncompensable evaluation was 
assigned, effective May 1988, based on a September 1998 VA 
examination report that noted that the veteran had minimal 
symptoms.  In July 1996, the RO increased the evaluation to 
10 percent, effective May 1996, based on the veteran's 
statements during a VA examination that he had occasional 
problems relating to his duodenal ulcer.  

VA treatment records from June 1994 to March 1997 noted no 
complaints relating to, or treatment for, duodenal ulcer.  
The veteran received a VA examination in May 1997.  He 
complained of pain in the upper mid abdomen "from time to 
time."  He denied any vomiting or hematemesis, diarrhea, 
colic, or circulatory disturbance after meals.  The examiner 
detected no active ulcer disease, the veteran had no weight 
gain or loss, there was no sign of anemia, and there was no 
abdominal pain or tenderness upon examination.  The diagnosis 
was history of gastroesophageal reflux disease and peptic 
ulcer disease.  

At his personal hearing, the veteran testified that his 
ulcers would "flare up every once in a while," generally 
when he became nervous, lasting from "a number of days" to 
a week, and causing him to feel nauseated.  He said that in 
any given year, such flare-ups occurred "half a dozen times, 
but maybe a little bit more than that."  He further 
testified that he also occasionally had bowel problems 
resulting either in diarrhea or constipation, and that such 
problems would last "two or three days."  He said that the 
most recent such problem had occurred two weeks earlier.  He 
said that he was on medication twice a day to settle his 
stomach.  He stated that he did not believe his ulcer 
disability affected his weight.  He denied ever being told 
that he had anemia.

Based on the May 1997 VA examination report and the veteran's 
testimony, the RO, in October 1998 increased the evaluation 
for duodenal ulcer from 10 to 20 percent, effective May 1996.  

VA treatment records in January 1999 noted that the veteran 
complained of a two week history of loose stools.  He denied 
any fever, abdominal cramps, shortness of breath, or 
vomiting, but indicated that he sometimes felt nauseous.  He 
had "soft . . . gurgly" bowel sounds, there was diffuse 
epigastric tenderness and no organomegaly.  The assessment 
was gastroenteritis.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, a 40 percent 
evaluation is warranted for duodenal ulcer that is moderately 
severe, with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times per 
year.  A 20 percent evaluation is warranted for moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  
Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that his duodenal ulcer is manifested by more 
than moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or continuous moderate manifestations.  The 
Board notes that, while the veteran testified that he has 
flare-ups occurring more than half-a-dozen times per year, he 
indicated that these flare-ups lasted from a number of days 
up to a week or less than ten days.  In addition, there is no 
evidence to suggest that such flare-ups are severe as his 
only reported symptoms during these periods consisted of 
feelings of nausea and either constipation or diarrhea.  Nor 
does the evidence indicate that the veteran has more than 
continuous moderate manifestations of his disability.  Other 
than the occasional flare-up, the veteran, with the aid of 
medication, is asymptomatic.  In addition, there is no 
evidence of anemia or weight loss or recurrent incapacitating 
episodes.  The preponderance of the evidence, therefore, is 
against an evaluation in excess of 20 percent for duodenal 
ulcer, and the veteran's claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy is denied.

An evaluation in excess of 10 percent for PTSD, for the 
period prior to April 29, 1997, and to an evaluation in 
excess of 30 percent thereafter, is denied.

An evaluation in excess of 10 percent for frostbite of the 
feet as a single disability, for the period prior to January 
12, 1998, is denied.

A 30 percent evaluation for frostbite of the left foot, 
effective January 12, 1998, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  

A 30 percent evaluation for frostbite of the right foot, 
effective January 12, 1998, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  

An evaluation in excess of 10 percent for frostbite of the 
hands as a single disability, for the period prior to January 
12, 1998, is denied.

A 30 percent evaluation for frostbite of the left hand, 
effective January 12, 1998, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  

A 30 percent evaluation for frostbite of the right hand, 
effective January 12, 1998, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  

An evaluation in excess of 20 percent for duodenal ulcer is 
denied.





		
R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

